DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Masukawa et al. (US 2005/0050845) (Masukawa) in view of Takahashi et al. (US 2013/0316130) (Takahashi).
In reference to claim 1, Masukawa teaches a honeycomb structure in which a plurality of honeycomb segments as a constituent are strongly bonded to each other by a bonding agent; each honeycomb segment is made of silicon carbide ([0009]; [0013]) (corresponding to a joining material used for joining side surfaces of a plurality of silicon carbide-based honeycomb segments to each other to produce a silicon carbide-based honeycomb structure). The bonding agent includes silicon carbide (SiC) powders ([0050]) (corresponding to the joining material containing silicon carbide). The SiC powders include 10% diameter (µm), 50% diameter (µm) and 90% diameter (µm) mean particle diameters at which, in the particle diameter distribution of silicon carbide (SiC) powder, cumulative frequencies from small side are 10%, 50% and 90% respectively ([0049]).
The SiC powder of the bonding agent is selected from two kinds of SiC powders (silicon carbide powders a and b) ([0050]); SiC powder a has a 10% diameter of 0.8 µm, 50% diameter of 2.4 µm and 90% diameter of 5.5 µm (Table 2) (corresponding to the joining material having an average particle diameter D50 of from 0.5 to 60 µm; wherein the processed powder has D90 of from 4 to 150 µm; wherein the processed powder has D10 of from 0.1 to 10 µm). SiC powder b has a 10% diameter of 6 µm, 50% diameter of 13 µm and 90% diameter of 22 µm (Table 2) (corresponding to the joining material having an average particle diameter D50 of from 0.5 to 60 µm; wherein the processed powder has D90 of from 4 to 150 µm; wherein the processed powder has D10 of from 0.1 to 10 µm).
Masukawa further teaches the bonding agent comprises an amount of inorganic particles exceeding 5% by mass, the inorganic particles are ceramic powders, such as SiC powder ([0011]; [0019]; [0024]); Table 3 further discloses the bonding agent comprises 6 mass% to 66 mass% SiC powder (Table 3) (corresponding to the joining material containing from 0.1 to 50% by mass of silicon carbide powder).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Masukawa does not explicitly teach the bonding material contains from 0.1 to 8% by mass of a pore former, as presently claimed. 
Takahashi teaches a honeycomb structure body including a plurality of honeycomb segments and a joining material joining the plurality of honeycomb segments ([0013]). The joining material layer may contain silicon carbide ([0017]). 
Takahashi further teaches a content ratio of a pore former in the joining material is from 2% to 8 mass% of the total amount of the joining material composition ([0077]) (corresponding to the bonding material contains from 0.1 to 8% by mass of a pore former). With the content ratio of the pore former for the joining material in the above range, the joining material layers 
	In light of the motivation of Takahashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include a pore former in the bonding material, wherein the pore former is present in an amount of 2 to 8 mass% of the total about of the bonding material composition, in order to provide a stress relaxation that is suitably compatible with the joining strength of the bonding layer and further enhance the stress relaxing function in the bonding layer.   
Further, although Masukawa in view of Takahashi does not explicitly teach the SiC powder of the bonding material is “generated in the production of the silicon carbide-based honeycomb segments and/or the silicon carbide-based honeycomb structure” as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985). Further, “although produced by a different process, the burden In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Masukawa in view of Takahashi meets the requirements of the claimed product, Masukawa in view of Takahashi clearly meets the requirements of the present claim.
In reference to claim 4, Masukawa in view of Takahashi teaches the limitations of claim 1, as discussed above. Masukawa further teaches the bonding agent contains an inorganic fiber and a colloidal oxide ([0012]; [0025]; [0049]-[0051]) (corresponding to comprising at least one selected from inorganic powder, inorganic fibers, a binder, and a dispersant).
In reference to claim 5, Masukawa in view of Takahashi teaches the limitations of claim 1, as discussed above.
Masukawa further teaches the honeycomb structure comprising: the plurality of silicon carbide honeycomb segments each having a cell structure and an outer wall provided at the circumference of the cell structure, the cell structure having a plurality of cells divided from each other by partition walls and functioning as a passage for fluid, the honeycomb segments being bonded to each other at the outer walls by a bonding layer made of a bonding agent and converted into one piece ([0010]; [0028]; [0048]) (corresponding to a silicon-carbide based honeycomb structure, the silicon carbide-based honeycomb structure comprising: a plurality of silicon carbide-based honeycomb segments; and joining layers, the joining layers joining side surfaces of the plurality of silicon carbide-based honeycomb segments to each other, wherein each of the joining layers is a cured layer of the joining material according to claim 1).
In reference to claims 6-8, Masukawa in view of Takahashi teaches the limitations of claim 5, as discussed above. 
	Takahashi further teaches a bending strength is preferably from 0.8 to 3.0 MPa (i.e., 800 to 3000 kPa) ([0046]) (corresponding to the joining layer has a joining strength of from 200 to 2000 kPa). Takahashi further teaches when the bending strength is in the above range, it is possible to prevent the generation of cracks in the joining material layer due to the heat stress and further a force with which the joining material layer binds the honeycomb segments is not excessively strong; therefore, at the generation of the heat stress, the cracks are not easily generated in the honeycomb segments ([0046]).
Takahashi further teaches the joining material layer has a porosity from 45 to 75% ([0042]) (corresponding to the joining layer has a porosity of from 40 to 85%). The compressive Young’s modulus of the joining layer in the thickness direction is from 15 to 80 MPa ([0044]) (corresponding to the joining layer has a Young’s modulus of from 4 to 100 MPa).
	Takahashi further teaches when the porosity is in the above range, the compressive Young’s modulus decreases, and a suitable stress relaxing function is developed; therefore, when the porosity and compressive Young’s modulus of the joining layers is in the above ranges the honeycomb structure body having excellent heat shock resistance can be obtained ([0042]; [0044]). 
	In light of the motivation of Takahashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the bonding layer of Masukawa in view of Takahashi have a joining strength of from 800 to 3000 kPa, a porosity of from 45 to 75% and a compressive Young’s modulus of 15 to 80 MPa, in order to prevent the generation of cracks in the bonding layer due to heat stress and not easily  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Masukawa in view of Takahashi as applied to claim 5 above, and further in view of Masukawa et al. (US 2009/0011178) (Masukawa‘178).
In reference to claim 9, Masukawa in view of Takahashi teaches the limitations of claim 5, as discussed above.
Masukawa in view of Takahashi does not explicitly teach the bonding layer has a thermal expansion coefficient of from 2.0 x 10-6 to 8.0 x 10-6/K, as presently claimed.
Masukawa‘178 teaches a honeycomb structure made of ceramics, consisting of a plurality of honeycomb segments integrated by bonding the outer walls of the honeycomb segments to one another with a bonding material ([0022]). The thermal expansion coefficient of the bonding material (the bonding layer) for use in the present embodiment is preferably 1×10-6 8×10-6/K ([0067]) (corresponding to the joining layer has a thermal expansion coefficient of from 2.0×10-6 to 8.0×10-6/K). When the thermal expansion coefficient of the bonding material is below 1×10-6/K, the interface between the bonding material and the honeycomb segment is sometimes easily cracked owing to the mismatching of the thermal expansion coefficient between the segment material and the bonding material during the regeneration; while, when the -6/K, the bonding material is sometimes easily cracked during the regeneration ([0067]).
In light of the motivation of Masukawa‘178, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, for the bonding layer of Masukawa in view of Takahashi to have a thermal expansion coefficient from 1×10-6 to 8×10-6/K, in order to prevent cracking owing to the mismatching of the thermal expansion coefficient between the segment material and the bonding material during regeneration, and thereby arriving at the presently claimed invention.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments
In response to amended claim 1, which recites a joining material containing from 0.1 to 8% by mass of a pore former, it is noted that Masukawa alone no longer meet the presently claimed limitation. Therefore, the previous 35 U.S.C. 103 rejection over Masukawa is withdrawn. However, the amendment necessitates a new set of rejections, as discussed above. 
	Applicants primarily argue that Masukawa does not expressly teach the claimed joining material contains 0.1 to 8% by mass of a pore former (Remarks, p. 4).  This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, set forth above, which admits that Masukawa does not disclose the entire claimed invention.  Rather, Takahashi is relied upon to teach claimed elements missing from Masukawa. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARY I OMORI/Examiner, Art Unit 1784